COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


TOWN OF COEBURN AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                                                 MEMORANDUM OPINION*
v.     Record No. 0610-06-3                                           PER CURIAM
                                                                    OCTOBER 17, 2006
WESLEY R. SIGMON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John R. Sigmond; Penn, Stuart & Eskridge, on brief), for
                 appellants.

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellee.


       The Town of Coeburn and its insurer (hereinafter referred to as “employer”) contend the

Workers’ Compensation Commission erred when it found that (1) Wesley R. Sigmon proved his

back injury and resulting disability were causally related to his compensable April 20, 2005

injury by accident; (2) the evidence proved Eric Bryant was in a supervisory capacity over

Sigmon; (3) Sigmon proved employer had actual notice of the accident thereby satisfying the

requirements of Code § 65.2-600; and (4) employer failed to prove any prejudice associated with

Sigmon’s failure to provide written notice of the accident within thirty days of its occurrence.

We have reviewed the record and the commission’s opinion and hold that this appeal is without

merit. Accordingly, we affirm the commission’s award for the reasons stated by the commission

in its final opinion. See Sigmon v. Coeburn (Town of), VWC File No. 224-03-48 (May 10,

2006). We dispense with oral argument and summarily affirm because the facts and legal


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-